I am not in accord with the opinion of Mr. Justice BUSHNELL.
Plaintiff protested his discharge and was refused reinstatement by the governor because the position he had held was abolished. If the position held by *Page 199 
plaintiff was abolished then he is not entitled to reinstatement. Smith v. Flint City Commission, 258 Mich. 698;Owen v. City of Detroit, 259 Mich. 176.
It is claimed in behalf of plaintiff that he was never legally transferred to the position of telephone inspector and, therefore, the abolishment of that position has no effect upon his rights.
Plaintiff claims that he had no knowledge of transfer from the position of engineering assistant to the position of telephone inspector and such transfer was void without his consent.
The veterans' act (1 Comp. Laws 1929, § 901), as amended by Act No. 67, Pub. Acts 1931, provides that: "No veteran * * * shall, without his consent, be transferred from such office or employment" except on mentioned grounds.
This does not mean that employees in public departments may not be given different work unless they consent thereto, but serves the purpose of preventing transfer as a subterfuge to get rid of an employee. But, if given the construction that there was no valid transfer without his consent, then plaintiff's rights rest upon the terms of his employment as an engineering assistant. The record contains the authorization for that employment, and it was designated "probable duration of employment temporary."
If, as plaintiff claims, there was no valid transfer to the position of telephone inspector then he remained a temporary engineering assistant, subject to discharge when the need for his services in that capacity no longer existed, or, the commission decided to dispense with his services.
Employment, designated temporary in authorization and appointment, and accepted, negatives permanency *Page 200 
and reserves the right of determination by the employer as to time of continuance.
The veterans' act does not regulate terms of employment but relates to the status as established; it creates nothing nor does it prolong public employment beyond public need.
The writ is denied, with costs against plaintiff.
NORTH, C.J., and FEAD and BUTZEL, JJ., concurred with WIEST, J. EDWARD M. SHARPE, J., did not sit. POTTER, J., and the late Justice NELSON SHARPE took no part in this decision.